This case was affirmed by us at the recent Dallas Term, and is now before us on motion for rehearing. In his motion appellant pertinently calls our attention to the fact that, if the crime of forgery upon which the perjury was predicated, as stated in the original opinion was committed at all, it was committed in 1888. The *Page 85 
trial occurred in the summer of 1904. It appears that appellant was asked whether he was convicted and sentenced for the crime of forgery in Fannin County. The State's evidence shows that he said he was not. As we held in the original opinion this would be a proper predicate for perjury, if material testimony. But at that time our attention was not called to the fact that the crime about which he was called upon to testify, if committed, occurred in 1888. This would place said testimony too remote, under the decisions of this court, to be legitimate testimony going to affect the credibility of appellant. In other words testimony which would merely impeach a witness, occurring sixteen years before the witness is being examined, is too remote; and therefore immaterial, and hence not a proper predicate for perjury. This proposition of law has been laid down by this court in various decisions, among others Wesley v. State, 12 Texas Ct. Rep., 462; Bowers v. State, 6 Texas Ct. Rep., 428. Therefore, the testimony upon which the predicate was laid being immaterial, we were in error in holding in the original opinion that the evidence was sufficient. The motion for rehearing is granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.